ELECTRONICALLY FILED
10/24/2017 11:55 AM
2017-L-010777
CALENDAR: H
PAGE l of 13

Case: 1:18-Cv-06828 Document #: 1-1 Filed: 10/11/18 Page 1 of 13 Page|D #:5

ION

§

Y ILLINOIS
OROTHY BROWN

lN THE CIRCUIT COURT OF COOK COUN'I`Y, ILLINOIS
COUN”[`Y DEPARTMENT - LAW DIVISION

DIVI

UIT COURT OF

§

CI
COOK

OUNT

W

) LOPEZ,

L
CLERK

Plaintiff,

 

f.<

No.
NORFOLK SOUTHERN RAILWAY
COl\/.[PANY, d/b/a “NORFOLK
SOUTHER ”; J.B. HUNT TRANSPGRT,
lNC., d/b/a “J.B. HUN"I"’,

\_/\/\/\v/V\./\/V\/\/`./\/

Defendants,

COMPI.,AINT AT LAW

 

NOW COMES the Plaintiff, DAVID LOPEZ, by and through his Attomeys, GOLDBERG
WEISMAN CAIRO, and against the Defendants_, NORFOLK SOUTHERN RAILWAY
COl\/IPANY, d/b/a “NORFOLK SOUTHERN”; and J.B. HUNT TRANSPORT, lNC., d/b/a “J.B.
HUNT”, and each of them, States as follows:

FACTS C()MMON T() ALL C()`UN"I`S
l. At all relevant times, Defendant, NORFOLK. SOUT.HERN RAII..,WAY COMPANY, d/b/a

“NORFOLK SOUTHERN” (hereinafter “NOR.FOLK SOUTHERN”), is a railroad

company organized pursuant to federal Statute.

2. At all relevant times, NORFGLK SOUTHERN WaS operating railroad trains for the benefit
of J.B. I-IUNT TRANSPORT, INC., d/b/a “J.B. HUNT” (hereinafter “J.B. HUNT”) under

a contractual agreement between NORFOLK SOUTHERN and J'.B. HUN'I`.

3. At all relevant times, ITS, LLC, d/b/a “ITS” (hereinafter “_ITS”) Was a subcontractor of

NOKFOLK SOUTHERN, While NORFOLK SOUTHERN Was operating railroad trains

['1430795/1] 1 EXH|B|T

A

 

Case: 1:18-cv-06828 Document #: 1-1 Filed: 10/11/18 Page 2 of 13 Page|D #:6

for the benefit of J.B. HUNT under a contractual agreement between NORFOLK
SOUTHERN and J.B. HUNT.

4. At all relevant times, Defendants NORFOLK SOUTHERN, J.B. HUNT, and ITS were
engaged in joint operational railroad activity in furtherance of interstate commerce

5. At all relevant times Plaintiff DAVID LOPEZ was a terminal operator by ITS, and
employed at the Calumet Yard, in rail yard work for the joint and mutual benefit of
Defendants NORFOLK SOUTHERN, and J.B. HUNT, and in furtherance of joint
operational railroad activities

6. In his said capacity, Plaintiff David Lopez was assigned to work on the property of
Defendant NORFOLK SOUTHERN’s Calumet Yard, located at or near 2017 E 103rd St,
Chicago, lL 60617.

7. On or about June 26, 2016 (hereinafter “the time of the occurrence”), Plaintiff, DAVID
LOPEZ, was performing his assigned duties at the Calumet Yard of unpinning fifty three
(53) foot standard shipping or cargo containers in intermodal shipping yard for the purpose
of facilitating joint operational railroad activities in furtherance of interstate commerce

8. On or about the time of the occurrence, Plaintiff, DAVID LOPEZ, was injured while
performing his assigned job duties for the joint and mutual benefit of NORFOLK
SOUTHERN, in its Calumet Yard.

COUNT I - FELA
NORFOLK SOUTHERN RAILWAY COMPANY, d/b/a “NORFOLK SOUTHERN”

9. Plaintiff DAVID LOPEZ re-alleges and reincorporates 1111 1 - 8, as if stated more fully
herein.
1(). At all relevant times NORFOLK SOUTHERN was doing business as a common carrier

engaged in interstate commerce by rail.

3 il JO Z HDVd
[1430795/1] _ LLLQlel'LIOZ
= I/\[VSS-ll LlOZ/VZ/OI
CIH'HJ AFI’IVDINO}IJ.OH'IH

Case: 1:18-cv-06828 Document #: 1-1 Filed: 10/11/18 Page 3 of 13 Page|D #:7

11. At all relevant times, Plaintiff, DAVID LOPEZ was working for the benefit ofNORFOLK
SOUTHERN, in the Calumet Yard in Chicago, Illinois.

12. Pleading in the alternative, at the time and place alleged Plaintiff was serving as a
contractor for NORFOLK SOUTHERN and/or J.B. HUNT; or he was a joint employee of
NORFOLK SOUTHERN and/or J.B. HUNT, While performing work for the joint and/or
mutual benefit ofNORFOLK SOUTHERN and/or J.B. HUNT in the Calumet Yard.

13. At the Calumet Yard, NORFOLK SOUTHERN exercised control over the rail operations
being performed thereon; maintained ownership and control of the side-loader cranes used
to load and unload the intermodal shipping containers being removed from rail cars; and
maintained operations managers including assistant terminal managers, terminal managers,
trainmasters, yard masters, car department masters, and other employees whom all
controlled the Plaintift’s work.

14. NORFOLK SOUTHERN at the Calumet Yard controlled the means and methods of
loading and unloading; and maintained timing and tracks inbound trains were assigned to;
the scheduling of loading and unloading cars; and control of the persons whose job it was
to unpin the intermodal shipping containers for the purpose of transferring shipping
containers from rail car to other modes of transportation, including by semi-truck, for the
benefit of J.B. HUNT.

15. By controlling the tracks inbound trains were assigned to at the Calumet Yard, NORFOLK
SOUTHERN controlled the number of side-loaders to be used in the operation of unloading
the train and the number of employees to be used in unloading the train.

16. The control of inbound trains was integral to the operation of the Calumet Yard because

NORFOLK SOUTHERN had contractual obligations to other intermodal shippers,

rt JO t sava
[1430795/1] LLLOIO`§I'LIOZ
Wv §§111 LIoz/vz/ol
dana kddvolnouroada

Case: 1:18-cv-06828 Document #: 1-1 Filed: 10/11/18 Page 4 of 13 Page|D #:8

including J.B. HUNT, for timely movement of trains. Since Plaintiff’s job duties were
unpinning intermodal shipping containers, NORFOLK SOUTHERN therefore controlled
Plaintiff` s work.

l7. NORFOLK SOUTHERN provided directions and instructions for Plaintiff at the Calumet
Yard with respect to Plaintiff’ s job duties.

18. At all relevant times, there was in full force and effect a statute known as the Federal
Employers' Liability Act (FELA), 45 U.S.C, §51-59, which provided that whenever an
employee of a railroad is injured while engaged in the course of his employment, the
railroad shall be liable in damages to the injured employee where the injury results in whole
or in part in the negligence of any officers, agents, or other employees of the railroad by
using of any defect or insufficiency due to the railroad's negligence in its cars, engines,
appliances, equipment

19. On or about the time of the occurrence, both the Plaintiff and the Defendant were subject
to an act of Congress commonly referred to as the Federal Employers Liability Act,
(hereinafter “FELA”) 45 U.S.C. §§ 51 - 60, with respect to claims for personal injuries and
other pecuniary losses sustained by Plaintiff, DAVID LOPEZ at the Calumet Yard.

2(). Venue for this cause of action is appropriate in Cook County, as embracing the Calumet
Yard, which Was the location of the occurrence, as well as being location of the fact
witnesses, location of the health care providers, and the residence of the Plaintiff.

21. On or about the time of the occurrence, NORFOLK SOUTHERN, and pursuant to FELA,
owed a duty of care to Plaintiff, DAVID LOPEZ to, inter alia, provide a reasonably safe

place for him to work at the Calumet Yard.

j il 50 17 HDVJ
[1430795/1] § LLLQIO-[¢I'LIOZ
I/\[V SS-Il LIOZ/VZ/OI
C[EI”II:I ATIVC)INOHLOHIH

Case: 1:18-cv-06828 Document #: 1-1 Filed: 10/11/18 Page 5 of 13 Page|D #:9

22. At the time of the occurrence, the Plaintiff was required to work on a wet metal walkway

on a railcar to unpin cargo containers; and when one such pin became stuck and as a result,

Plaintiff Was caused fall from a height of approximately ten feet (10’) to the ground and

thereby sustained injuries.

23. On or about the time of the occurrence, NORFOLK SOUTHERN was negligent and

violated FELA, 45 U.S.C. § 51, in one or more of the following respects:

a.

b.

i.

Failed to provide Plaintiff with a reasonably safe place to Work;

Failed to provide him with the correct tools and equipment to perform his job duties
safely;

Failed to provide reasonably safe methods to work;

Failed to provide adequate training;

Failed to provide adequate personal protective equipment;

Failed to provide adequate safety equipment;

Failed to protect rail yard workers in general, and Plaintiff in particular, from risk
of injury due to fall;

Required Plaintiff to work under hurried, unsafe, or otherwise unreasonably risky
conditions;

Otherwise required him to perform unsafe work.

24. As a direct and proximate result of one or more of the foregoing acts and/cr omissions,

Plaintiff, DAVID LOPEZ was caused to be injured; has endured and will endure in the

future pain and suffering; has become disfigured and disabled; has suffered and will

continue to suffer the loss of enjoyment of a normal life; has been damaged in his capacity

[1430795/1]

fl _10 S HDVcl
LLLOIO§I*LIOZ
WV SS:II LIOZ/VZ/OI
C[El’ll:l A’I"lVOINOHlDEl'IE{

Case: 1:18-cv-06828 Document #: 1-1 Filed: 10/11/18 Page 6 of 13 Page|D #:10

to earn income; has incurred and will incur expenses for present and future medical

services

WHEREFORE the Plaintiff, DAVlD LOPEZ, demands judgment against the Defendant,
NORFOLK SOUTHERN RAILWAY COMPANY, d/b/a “NORFOLK SOUTHERN” in an
amount of money in excess of fifty thousand dollars ($50,00().00), and afford all other relief as
may represent fair and just compensation

COUNT II - NEGLIGENCE
N()RFOLK S()UTHERN RAILWAY COMPANY, d/b/a “N()RFOLK SO'UTHERN”

25. Plaintiff DAVID LOPEZ re-alleges and reincorporates 1111 1 - 8, as if stated more fully
herein

26. At the time of the occurrence, and prior thereto, the Defendant, NORFOLK SOUTHERN
individually and by and through its agents, servants, and/or employees was present during
the course of joint operational railroad activities at the Calumet Yard, where Plaintiff
DAVID LOPEZ was injured. The Defendant, NORFOLK SOUTHERN participated in
coordinating the work being done and designated various work methods, maintained and
checked work progress, and participated in scheduling and inspecting the work being
performed thereon ln addition, the Defendant, NORFOLK SOUTHERN had the authority
to exercise direction with respect to the work being done, to stop the work being done, to
refuse employees, or change the work being done at the Calumet Yard.

27. At the time of the occurrence, and prior thereto, it was the duty of the Defendant to exercise
reasonable care in the care and control of the work so as to provide a reasonably safe place
to work for the individuals at the Calumet Yard.

28. At the time of the occurrenee, the Plaintiff was required to work on a wet metal walkway
on a railcar to unpin cargo containers; and when one such pin became stuck and as a result,

€l`-J"6 `9 Elf)Vd
[1430795/1] LLLOIO'@‘LlOZ

I/\lV SS:II LIOZ/VZ/OI
Cl€i’ll:l Xl’lVC)INOHJ.DH'l':I

Case: 1:18-cv-06828 Document #: 1-1 Filed: 10/11/18 Page 7 of 13 Page|D #:11

Plaintiff was caused fall from a height of approximately ten feet (10’) to the ground and

thereby sustained injuries.

29.Notwithstanding its said duty owed to the Plaintiff, the Defendant, NORFOLK

SOUTHERN, by and through its agents, servants, and employees, was then and there guilty

of one or more of the following careless and/or negligent acts or omissions:

Failing to provide barricades or warnings around the catwalk;

. Failing to provide adequate non-slip surfacing on the catwalk;

Failing to provide adequate materials, including but not limited to non-slip gloves,

for terminal operators to use while completing their work;

. Failing to properly supervise the work being done;

Failure to inspect the conditions of the rail-cars upon which the work was being
done, to ensure their reasonable safety;
Failure to warn the Plaintiff of the hazardous or unsafe condition in which the

catwalk existed; and/or

. Was otherwise careless and/or negligent in the manner in which the construction

project was managed

30. As a direct and proximate result of the aforesaid negligent acts and/or omissions of the

Defendant, NORFOLK SOUTHERN, Plaintiff DAVID LOPEZ then and there sustained

severe and permanent injuries, both internally and externally; and was and Will continue to

be hindered and prevented from attending to his usual duties and affairs; and has and will

in the future will lose the value of that time. Plaintiff expended and became liable for and

will in the future expend and become liable for large sums of money for reasonable and

necessary medical care and medicines to be healed and cured of said injuries.

[1430795/1]

€l }O L H£)Vcl
LLLOIO'iI'LIOZ
WV SS:II LIOZ/i?Z/Ol
ClEl'lI:I XI'IVDINO}ILOEI’IH

Case: 1:18-cv-06828 Document #: 1-1 Filed: 10/11/18 Page 8 of 13 Page|D #:12

WHEREFOR_E the Plaintiff, DAVID LOPEZ, demands judgment against the Defendant,

NORFOLK SOUTHERN RAILWAY COl\/IPANY, d/b/a “NORFOLK SOUTHERN”, in a sum

in excess of fifty thousand dollars ($50,000.00) plus the costs of this suit.

31.

32.

33.

34.

35.

COUNT III - FELA
J.B. HUNT TRANSPORT, INC., d/b/a “J.B. HUNT”

Plaintiff DAVID LOPEZ re-alleges and reincorporates 1[1{ 1 - 8, as if stated more fully
herein

At the said time and place, NORFOLK SOUTHERN was operating railroad trains for the
benefit ot`J.B. HUNT TRANSPORT, INC., d/b/a “J.B. HUNT” (hereinafter “J.B. HUNT”)
under a contractual agreement between NOR.FOLK SOUTHERN and J.B. HUNT at the
Calumet Yard.

Pleading in the alteinative, at the time and place alleged Plaintiff was serving as a
contractor for NORFOLK SOUTHERN and/or J.B. HUNT; or he was a joint employee of
NORFOLK SOUTHERN and/or J.B. HUNT, while performing work for the joint and/or
mutual benefit of NORFOI.,K SOUTHERN and/or J.B. HUNT in the Calumet Yard.

At the Calumet Yard, J.B. HUNT exercised control over the rail operations being
performed thereon; maintained ownership and control of the intermodal shipping
containers used to facilitate intermodal shipping operations by way of joint railroad
activities; and maintained operations managers, supervisors, and safety officers, and other
employees whom all controlled the Plaintiffs work.

At the Calumet Yard, J.B. HUNT controlled the means and methods of loading and
unloading; and maintained timing and tracks inbound trains were assigned to; the
scheduling of loading and unloading cars; and control of the persons whose job it was to

unpin the intermodal shipping containers for the purpose of transferring shipping

51 50 8 HDVcl

[1430795/1] LLLOIO€I'LIOZ

WV SS¢II LIOZ/VZ/()I
(IEl’ll:l Xl’lVOlNOHJ.O':l'lH

Case: 1:18-cv-06828 Document #: 1-1 Filed: 10/11/18 Page 9 of 13 Page|D #:13

containers from rail car to other modes of transportation including by semi-truck, for its
benefit.

36. By controlling the tracks inbound trains were assigned to at the Calumet Yard, J.B. HUNT
controlled the number of side-loaders to be used in the operation of unloading the train and
the number of employees to be used in unloading the train

37. The control of loading and unloading operations at the Calumet Yard was integral to the
operation of the rail yard because J.B. HUNT had contractual obligations to other
intermodal shippers Since Plaintiff s job duties Were unpinning intermodal shipping
containers, J.B. HUNT therefore controlled Plaintiff s work.

38. J.B. HUNT directly and/or indirectly provided directions and instructions for Plaintiff at
the Calumet Yard with respect to Plaintiff s job duties

39. At the said time and place, the Plaintiff, DAVID LOPEZ, was engaged in work for the
mutual benefit of NORFOLK SOUTHERN and J.B. HUNT at the Calumet Yard.

40. At the said time and place, the said work being performed by the Plaintiff, DAVID LOPEZ
was in furtherance of interstate commerce at the Calumet Yard.

41 . At the said time and place, J.B. HUNT and NORFOLK SOUTHERN were engaged in joint
operational railroad activity at the Calumet Yard.

42. At the said time and place, J.B. HUNT, while engaged in joint operational railroad activity
with NORFOLK SOUTHERN, Was subject to the FEDERAL EMPLOYERS LIABILITY
ACT, 45 U.S.C. §§ 51 - 60 (FELA).

43. At the said time and place, and while J.B. HUNT was engaged in joint operational railroad
activity at the Calumet Yard with NORFOLK SOUTHERN, J.B. HUNT had a duty under

FELA to provide the Plaintiff, DAVID LOPEZ, with a reasonably safe place to work.

il JO 6 EIDVcl
[1430795/1] LLLOIO€)’I'LIOZ
WV SSill LIOZ/VZ/OI
C[El'll:l Xl’lVf)lNO}ilDEl'lEl

Case: 1:18-cv-06828 Document #: 1-1 Filed: 10/11/18 Page 10 of 13 Page|D #:14

44. At the said time and place, and while J.B. HUNT was engaged in joint operational railroad
activity at the Calumet Yard with NORFOLK SOUTHERN, J.B. HUNT had a duty under
FELA to inspect the working conditions, the location of the equipment, the lighting
conditions and the premises where the Plaintiff, DAVID LOPEZ, was required to work in
order to provide working conditions that were reasonably safe.

45. At the said time and place, J.B. HUNT had a duty under FELA to provide proper training,
proper equipment, proper lighting and reasonably safe working conditions to the Plaintiff,
DAVID LOPEZ with respect to his work at the Calumet Yard.

46. At the said time and place and while engaged in a joint operational railroad activity with
NORFOLK SOUTHERN, J.B. HUNT had a duty under the FELA to comply with the Code
of Federal Regulations, 49 C.F.R., Subtitle B, Chapter lI.

47. At the time of the occurrence, the Plaintiff was required to work on a wet metal walkway
on a railcar to unpin cargo containers; and when one such pin became stuck and as a result,
Plaintiff was caused fall from a height of approximately ten feet (10’) to the ground and
thereby sustained injuries

48. At the said time and place, J.B. HUNT, while engaged in joint operational railroad activity
with NORFOLK SGUTHERN, violated FELA in one or more of the following respects:

a. In failing to provide a reasonably safe place to work',

b. In failing to follow custom and practice in the railroad industry;

c. ln failing to follow guidelines and procedures in the railroad industry;

d. ln failing to provide adequate training and instruction with regard to safety;
e. In failing to provide adequate warnings with regard to safety;

il JO 01 E{DVd
[1430795/1] LLLOIOIU'LIOZ
WVSS:U LIOZ/VZ/OI
(IE{”II:L XI'IVDINOHJ.OH”IE{

Case: 1:18-cv-06828 Document #: 1-1 Filed: 10/11/18 Page 11 of 13 Page|D #:15

f. In otherwise violating the Code of Federal Regulations, 49 C.F.R, §§ 200 - 240,
et seq.
49.'As a direct and proximate result of one or more of the foregoing acts and/or omissions,
Plaintiff, DAVID LOPEZ was caused to be injured; has endured and will endure in the
future pain and suffering; has become disfigured and disabled; has suffered and will
continue to suffer the loss of enjoyment of a normal life; has been damaged in his capacity
to earn income; has incurred and will incur expenses for present and future medical
services
WHEREFORE the Plaintiff, DAVID LOPEZ, demands judgment against the Defendant,
NORFOLK SOUTHERN RAILWAY COl\/IPANY, d/b/a “NORFOLK SOUTHERN” in an
amount of money in excess of fifty thousand dollars ($50,000.00), and afford all other relief as
may represent fair and just compensation
COUNT IV - NEGLIGENCE
J.B. HUNT TRANSPORT, INC., d/b/a “J.B. HUNT”
50. Plaintiff DAVID LOPEZ re-alleges and reincorporates 111 1 - 8, as if stated more fully
herein
51, At the time of the occurrence, and prior thereto, the Defendant, J.B. HUNT, individually
and by and through its agents, servants, and/or employees was present during the course of
joint operational railroad activities at the Calumet Yard, where Plaintiff DAVID LOPEZ
was injured The Defendant, J.B. HUNT participated in coordinating the work being done
and designated various work methods, maintained and checked work progress, and
participated in scheduling and inspecting the work being performed thereon In addition,

the Defendant, J.B. HUNT had the authority to exercise direction with respect to the work

 

€l JO 11 HDV¢I

[1430795/1] LLLOIOI'H“LIOZ
§ WVSS¢II LIOZ/VZ/OI `
ClEl'lI:l Xl'lVOlNOHlC)H’lEl _

Case: 1:18-cv-06828 Document #: 1-1 Filed: 10/11/18 Page 12 of 13 Page|D #:16

being done, to stop the work being done, to refuse employees, or change the work being
done.

52. At the time of the occurrence, and prior thereto, it was the duty of the Defendant to exercise
reasonable care in the care and control of the work so as to provide a reasonably safe place
to work for the individuals at the Calumet Yard

53. At the time of the occurrence, the Plaintiff was required to work on a wet metal walkway
on a railcar to unpin cargo containers; and when one such pin became stuck and as a result,
Plaintiff was caused fall from a height of approximately ten feet (10’) to the ground and
thereby sustained injuries l

54. Notwithstanding its said duty owed to the Plaintiff, the Defendant, J.B. HUNT, by and
through its agents, servants, and employees, was then and there guilty of one or more of
the following careless and/or negligent acts or omissions:

a, Failing to provide barricades or warnings around the catwalk;
b. Failing to provide adequate non-slip surfacing on the catwalk;
c. Failing to provide adequate materials, including but not limited to non-slip gloves,
for terminal operators to use while completing their work;
d. Failing to properly supervise the work being done;
e. Failure to inspect the conditions of the rail-cars upon which the work was being
done, to ensure their reasonable safety;
f. Failure to warn the Plaintiff of the hazardous or unsafe condition in which the
catwalk existed; and/or
g. Was otherwise careless and/or negligent in the manner in which the construction
project was managed
§ unfile Zl.Ei{)>Vd
[1430795/11 z LLLOIO[§I‘LIOZ

I/\lV SS: ll LIOZ/VZ/OI
C[El'll:l KI'IVDINOH.LDEI'IE{

Case: 1:18-cv-06828 Document #: 1-1 Filed: 10/11/18 Page 13 of 13 Page|D #:17

55. As a direct and proximate result of the aforesaid negligent acts and/or omissions of the
Defendant, J.B. HUNT, Plaintiff DAVID LOPEZ then and there sustained severe and
permanent injuries, both internally and externally; and was and will continue to be hindered
and prevented from attending to his usual duties and affairs', and has and will in the future
will lose the value of that time. Plaintiff expended and became liable for and will in the
future expend and become liable for large sums of money for reasonable and necessary
medical care and medicines to be healed and cured of said injuriesl
WHEREFORE the Plaintiff, DAVID LOPEZ, demands judgment against the Defendant,

J.B. HUNT TRANSPORT, INC., d/b/a “J.B. HUNT”, in a sum in excess of fifty thousand dollars
($50,000.00) plus the costs of this suit.

Respectfully Submitted,

GOLDBERG WEISMAN CAIRO

@@Q%

Attorneys for the Plaintiff

By:

 

Michael A. Knobloch
GOLDBERG WEISMAN CAIRO
One E. Wacker Drive, 38th Floor
Chicago, IL 60611

312/464-1200
mknobloch@gwclaw.com

il }O €I HDV<I
1430795/1 LLLOIO{§['LIOZ
[ ] ]/\IVSSZH LlOZ/VZ/Ol
C[El’ll:l XI'IVZ)INO}LLOH'IH

